Citation Nr: 1300700	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  09-46 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, claimed as gastroesophageal reflux disease, stomach trouble, and/or upper hernia, to include as secondary to a service-connected disability.

2.  Entitlement to restoration of a 30 percent rating for bilateral pes planus, beginning August 1, 2008.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2006, August 2007, May 2008, and October 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified at a May 2010 hearing by the undersigned held sitting at the RO.  A transcript of that hearing is associated with the claims file.

The Veteran's appeal was remanded by the Board in February 2011.  In pertinent part, the Board directed that the RO obtain the Veteran's VA treatment records beginning in July 2004 when the Veteran was separated from service.  As noted below, the VA Medical Center in question replied in March 2011 that no records existed from July 2004 to February 2005; all other records dated from February 2005 to present were associated with the claims file by the RO.  Accordingly, the Board finds that there has been substantial compliance with the directives of the February 2011 remand in this case, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The February 2011 remand also referred the issue of entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU) to the RO for development.  Review of the record reflects that although a September 2012 memorandum to file noted that referral, no action has been taken on the issue.  Accordingly, it is again referred to the RO for appropriate action.  

The issue of entitlement to service connection for a gastrointestinal disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  An August 2007 rating decision proposed to reduce the rating for the Veteran's bilateral pes planus from 30 percent disabling to 10 percent disabling.

2.  A May 2008 rating decision reduced the rating of the Veteran's bilateral pes planus from 30 percent disabling to 10 percent disabling effective August 1, 2008.

3.  The reduction of the rating for bilateral pes planus, from 30 percent disabling to 10 percent disabling, was made in compliance with applicable due process laws and regulations, and was supported by the evidence contained in the record at the time of the reduction. 


CONCLUSION OF LAW

The criteria for restoration of a 30 percent rating for bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a Diagnostic Code 5278 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  April 2005 and September 2008 letters satisfied the duty to notify provisions; the September 2008 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As to the rating reduction claim, VA satisfied all relevant procedural requirements, as discussed in more detail below.

The Houston VA Medical Center notified the RO in March 2011 that it had no records of treatment of the Veteran between July 2004 and February 2005.  Otherwise, the Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The November 2005 and March 2007 fee-based VA examinations were adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations included physical examination of the Veteran's pes planus disability and related testing such as X-rays, and the examination report discussed the Veteran's symptoms and their severity as well as the disability's effects on the Veteran's daily life.

As noted above, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2012) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claim that was lacking to substantiate the claim for benefits, specifically, that the evidence had not established continued entitlement to a higher rating.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2) and that the Board can adjudicate the claim based on the current record.  

Review of the record does not indicate that additional evidence pertinent to the issue adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Where a reduction in the rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  The RO must also notify the Veteran that he or she has 60 days to present additional evidence showing that compensation should be continued at the present level. 38 C.F.R. § 3.105(e) (2012).  By a July 2007 rating decision, and an August 2007 notice letter, the RO satisfied these procedural requirements.  Neither the Veteran nor his representative requested a hearing.  

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based.  Id.  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Id.  Here, the reduction was effectuated in a May 2008 rating decision, accompanied by a May 2008 notice letter; the effective date of the reduction was August 1, 2008.  The RO thus satisfied the requirements by allowing a 60-day period to expire before assigning the effective date of the reduction.  The question, then, is whether the reduction was proper based on the evidence of record. 

Service connection for bilateral pes planus was awarded effective July 27, 2004, and was reduced effective August 1, 2008, less than 5 years later.  Where a disability evaluation has continued at the same level for less than five years, the analysis is conducted under 38 C.F.R. § 3.344(c).  38 C.F.R. § 3.344 (c) (2012).  Under 38 C.F.R. § 3.344 (c), a reexamination that shows improvement in a disability warrants a reduction in the disability evaluation.  However, VA rating reductions must be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Thus, the focus is on whether the evidence of record reflected an improvement in the Veteran's bilateral pes planus at the time of the proposed rating decision in July 2007, and effectuating rating decision in May 2008.  The Veteran's bilateral pes planus is rated under Diagnostic Code 5276, which provides for a 10 percent rating for moderate bilateral pes planus with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet.  A 30 percent rating requires severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board finds that the competent evidence of record supports the reduction of the Veteran's bilateral pes planus rating to 10 percent disabling.  VA treatment records dated prior to May 2008 noted the Veteran's continued reports of painful heels, progressively increasing in severity, with pronated gait, but the examining physician noted that these symptoms were due to plantar fasciitis; no diagnosis of pes planus was noted in relation to the reported symptoms.  Records dated during this time, specifically in March 2007 and September 2007, noted the Veteran's reports of foot pain since 2005, which prevented the Veteran from being able to stand for long periods, and that he was issued orthotic foot inserts in September 2007.  This evidence does not establish more than a moderate pes planus disability picture that would warrant greater than a 10 percent rating.

Similarly, the clinical findings shown at the March 2007 fee-based examination do not reflect more than a moderate pes planus disability.  The Veteran reported constant and localized bilateral foot pain which at rest did not cause pain, weakness, stiffness, swelling, or fatigue, but did cause those symptoms during use.  Physical examination showed tenderness of both feet, but no valgus, forefoot/midfoot malalignment, deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation or the whole foot everted.  Examination of both Achilles tendons revealed good alignment.  Critically, the examiner found that there was no functional impairment resulting from the pes planus, to include limitation with standing and walking.  With clinical findings not establishing the existence of marked deformity, swelling, or calluses or other skin changes, the evidence does not establish more than a moderate pes planus disability picture warranting greater than a 10 percent rating.

The Veteran's bilateral pes planus disability was reevaluated on examination in March 2011, and that this examination showed pain in the plantar aspect of feet which occurred constantly and is exacerbated by physical activity, plus swelling at rest and with activity, and a severe degree of valgus present bilaterally which can be corrected by manipulation.  However, this examination was conducted more than 1 year after the Veteran's bilateral pes planus was reduced; although the Veteran's entire medical history must be considered, the focus of the appeal is on the severity of the Veteran's bilateral pes planus and its residuals at the time the rating reduction was proposed and effectuated.  38 C.F.R. §§ 3.105, 3.344. 

Ultimately, the Board finds that at the time of the July 2007 proposed rating decision and the May 2008 effectuating rating decision, the evidence reflected that the Veteran's overall disability picture had thus improved to the extent that a reduction was warranted.  Accordingly, the reduction of the Veteran's bilateral pes planus rating from 30 percent disabling to 10 percent disabling was proper.

For the reasons discussed above, the preponderance of the evidence is against the Veteran's claim for restoration of a 30 percent rating previously assigned for bilateral pes planus prior to August 1, 2008.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to restoration of a 30 percent rating for bilateral pes planus, beginning August 1, 2008, is denied.


REMAND

The Veteran asserts that his gastrointestinal disability is related to his military service.  At his February 2010 Board hearing, he testified that he experienced gastrointestinal symptomatology in service, but did not seek treatment for it; his service treatment records confirm that he did not receive treatment for any gastrointestinal symptoms or diagnoses during service.  However, VA treatment records dated during the appeal period generally reflect that the Veteran was prescribed omeprazole between once and twice daily for stomach problems; records dated from September 2007 to April 2009 reflect that the omeprazole was prescribed to treat epigastric discomfort resulting from his consumption of Naprosyn, which a March 2008 VA treatment record reflects was taken for muscle and joint pain and/or headaches.  

The November 2005 fee-based VA examiner did not offer an opinion as to whether the Veteran's diagnosed gastrointestinal disabilities were related to service.  Thus, it is insufficient, and remand is required so that a nexus opinion may be obtained.  Barr, 21 Vet. App. at 307.  Further, as service connection may also be awarded for conditions proximately resulting from a service-connected disability - here, if medications taken for service-connected disabilities ultimately caused a gastrointestinal disability - a medical opinion as to whether the Veteran's gastrointestinal disabilities are proximately related to a service-connected disability must also be obtained.

Accordingly, the issue of entitlement to service connection for a gastrointestinal disability is REMANDED for the following actions:

1.  Forward the Veteran's claims file to a VA examiner with experience diagnosing gastrointestinal disabilities.  Ask that the claims file be reviewed.  Thereafter, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed gastrointestinal disabilities, gastroesophageal reflux disease and duodenitis, are related directly to the Veteran's military service, (with consideration given to undocumented in-service complaints now being reported) or on a proximate basis to a service-connected disability, to include medications used to treat one or more of his service-connected disabilities.  (These are: status post closed head injury; adhesive capsulitis, status post right clavicle fracture; lumbar spine degenerative disc disease; tinnitus; right clavicle fracture scar; pes planus; hearing loss; and status post close head injury scar.)  The examiner should fully explain any opinion stated, with reference to any supporting facts in the records.  

2.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


